21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Marvin Eugene DYER, Appellant,v.Gene SHELDON, individually and in his capacity as a policeofficer for the Village of Hemmingford, Nebraska;  James H.Olson, individually and in his capacity as a police officerfor the Village of Hemmingford, Nebraska;  Village ofHemmingford, Nebraska, Appellees.
No. 93-3238.
United States Court of Appeals,Eighth Circuit.
Filed:  April 21, 1994.

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Based on the record before us, we find no error that would require reversal.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.